Citation Nr: 0334252	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  00-25 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1987 
to April 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  In that decision, the RO 
determined that new and material evidence sufficient to 
reopen a previously denied claim for service connection for a 
low back disability had not been received.  Additionally, the 
RO denied the issue of entitlement to a total disability 
rating based on individual unemployability.  

Following notification of the decision, the veteran perfected 
a timely appeal with respect to the denial of his petition to 
reopen his previously denied low back claim.  Thereafter, in 
January 2002, the RO determined that new and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a low back disability 
had been received but denied the de novo claim of service 
connection for such a disorder.  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that, regardless of the RO's action in determining whether 
new and material evidence has been submitted, the Board still 
has a legal duty to consider that same issue.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995).  Therefore, the Board construes 
the issue in the current case to be whether new and material 
evidence has been submitted to reopen the veteran's claim 
seeking entitlement to service connection for a low back 
disability.  

Further, in a statement dated in February 2002, the veteran 
indicated that he wished to present testimony at the RO 
before a Veterans Law Judge.  In April 2002, the veteran 
testified before a hearing officer at the RO.  Thereafter, in 
October 2002, the veteran explained that he wanted only a 
"local" hearing and that he did not desire to present 
testimony at a "travel board" hearing.  He also asked that 
the RO send his appeal to the Board as soon as possible.  
Consequently, the Board concludes that the veteran's request 
for a hearing has been satisfied.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  In a March 1997 rating decision, the VA Regional Office 
in Nashville, Tennessee denied service connection for a low 
back disability.  Although notified of the denial, the 
veteran did not initiate an appeal of this particular issue.  

3.  The evidence received since the March 1997 denial of 
service connection for a low back disorder bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
low back disability.  


CONCLUSIONS OF LAW

1.  The March 1997 rating decision which denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105(a), (c), (d)(3) (West 2002); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (1996).  

2.  The evidence received since the March 1997 denial of 
service connection for a low back disorder is new and 
material, and the claim for service connection for a low back 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  In 
the supplemental statements of the case issued in January 
2002 and July 2002, the RO informed the veteran of the 
criteria used to adjudicate his claims as well as the 
particular type of evidence needed to substantiate these 
issues.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Furthermore, during the current appeal, the veteran was 
accorded a relevant VA examination.  

Moreover, the Board acknowledges that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

In this regard, the Board acknowledges that the RO has not 
notified the veteran of the specific provisions of the 
recently passed VCAA or the specific type of information 
needed from him.  In fact, not only has the veteran not been 
informed of this information, he has also not been given the 
proper time period within which to submit the requested 
evidence (one year).  Significantly, however, in view of the 
fact that this decision is granting the veteran's petition to 
reopen his previously denied claim for service connection for 
a low back disability, which is a complete grant of the 
benefits sought in the appeal of this particular issue, the 
Board concludes that a remand to cure these procedural 
defects (by informing the veteran that, notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice) is not necessary.  

Factual Background

Initially, by a March 1997 rating action, the VA Regional 
Office in Nashville, Tennessee denied the issue of 
entitlement to service connection for a low back disability 
on a direct basis and as a result of an undiagnosed illness.  
Evidence available at that time included the veteran's 
assertions that he incurred a low back disability, manifested 
by low back pain and numbness of his lower extremities, 
during his active military duty, to include as a result of an 
undiagnosed illness associated with such service.  

Further, according to the service medical records, the May 
1986 enlistment examination provided no evidence of 
complaints of, treatment for, or findings of a low back 
disability.  Subsequently, in April 1987, the veteran was 
treated for lower leg pain.  No sign of a stress fracture was 
found at that time.  The veteran was given shin splints.  In 
July 1990, the veteran was treated for back pain.  A physical 
examination demonstrated decreased range of motion (including 
10 degrees of flexion and 5 degrees of extension).  The 
examiner assessed probable muscle sprain and low back 
syndrome.  

The veteran was discharged from active military duty in April 
1992.  According to relevant post-service medical records, a 
May 1994 VA general medical examination demonstrated normal 
range of motion of the veteran's spine as well as no evidence 
of inflammation of his joints.  

In March 1995, the veteran sought treatment for complaints of 
back pain and resulting numbness in his legs.  He was 
referred to the local VA neurology clinic, where, in June 
1995, he underwent further testing.  According to the medical 
report, no objective evidence of neurological deficit was 
found on examination.  

Private medical records dated from August 1995 to November 
1995 reflected essentially monthly treatment for low back 
symptomatology variously characterized as low back pain with 
bilateral lower extremity dysesthesias as well as lumbosacral 
strain.  In a September 1995 report, medical personnel 
indicated that "there . . . [was] a causal relationship 
between the above-related symptoms [including the veteran's 
complaints of back pain] and his participation in the Gulf 
War."  

In February 1996, the veteran underwent another VA 
examination, at which time he complained of constant low back 
pain.  The examiner noted that, other than dermatological 
pathology found on evaluation, the remainder of the 
examination was unremarkable.  The examiner did not diagnose 
a low back disability.  

By the March 1997 rating action, the Nashville Regional 
Office explained that service connection could not be awarded 
for a low back disability as the result of an undiagnosed 
illness because the veteran's low back complaints had been 
associated with a clinical diagnosis of lumbosacral strain.  
In addition, the Nashville RO noted that service connection 
for this low back disorder could not be granted on a direct 
basis because the claims folder contained no competent 
evidence that the disability was incurred in, or caused by, 
the veteran's active military duty.  A couple of days later 
in March 1997, the RO notified the veteran of the denial of 
his service connection claim.  Although the veteran initiated 
an appeal with respect to his claim for service connection 
for a low back pain as a result of an undiagnosed illness 
(which he subsequently failed to perfect), he did not respond 
to the Nashville Regional Office's denial of his claim for 
service connection for a low back disability on a direct 
basis.  

Thereafter, in December 1999, the veteran submitted his 
current petition to reopen his claim for service connection 
for a low back disability on a direct basis.  Throughout the 
current appeal, the veteran has continued to maintain that he 
incurred this disorder, which is manifested by low back pain 
with some radiation to both lower extremities, as a result of 
his active military duty.  

In support of this contention, the veteran submitted records 
of VA post-service treatment that he has received for his low 
back.  According to these reports, between November 1996 and 
September 2001, the veteran received treatment on numerous 
occasions for his low back pathology.  Magnetic resonance 
imaging completed on the veteran's lumbar spine in April 1998 
reflected grade I L5-S1 spondylolisthesis with spondylolysis 
at the L5 pars interarticularis and without evidence of disc 
herniation.  A myelogram completed on his lumbar spine two 
months later in June 1998 showed bilateral disruption of the 
pars interarticularis at L5-S1 with a high grade I 
spondylolisthesis and with bilateral mild cutoff of the S1 
nerve roots.  Subsequently, in November 1998, denervation in 
the paraspinous muscles bilaterally at approximately the 
L4-L5 level was found.  

Furthermore, in a letter dated in July 2001, a private 
physician explained that he received from the veteran his 
service and post-service medical records and that he had 
examined the veteran in May 2000.  This physician also noted 
that his physical evaluation of the veteran demonstrated that 
the veteran was "fairly normal and intact neurologically."  

In a second private medical statement dated in July 2001, 
another physician expressed his opinion that the veteran's 
back complaints "originated due to his service experience."  
In a letter dated in the following month, a third private 
physician reviewed the veteran's active military duty 
records.  In addition, this doctor noted that the veteran's 
current low back diagnosis was characterized as 
spondylolisthesis with spondylolysis at the L5-S1 level.  
Thereafter, the physician concluded that, "[u]pon review of 
these [service medical] records and based on . . . current 
x-ray findings, I would almost unequivocally state that . . . 
[the veteran's] current x-ray findings were most likely 
present at the time of . . . [his] initial back pain 
complaint during . . . [his] active military service."  

In January 2002, the RO considered this additional evidence.  
The RO concluded that the information provided support for 
the veteran's petition to reopen his previously denied claim 
for service connection for a low back disability.  Thus, the 
RO granted the veteran's petition.  However, the RO then 
denied the underlying de novo claim for service connection 
for a low back disability on the basis that the relevant 
medical records provide evidence of only a congenital or 
developmental abnormality of the veteran's lumbar spine, for 
which service connection cannot be established without 
evidence of an in-service increase in disability due to the 
normal progression of the disease.  

Relevant evidence received after the RO's January 2002 
decision includes his continued contentions that he incurred 
his low back disability during his active military duty.  
See, e.g., April 2002 hearing transcript (T.) at 2-15.  

In addition, a private medical record dated in March 2002 
reflects the following low back 
abnormalities:  bulging/herniated disc at L3-L4 and L4-L5, 
spondylolisthesis at L5-S1, and foraminal narrowing at L4-L5 
and L5-S1.  Also, the report of a VA spine examination 
conducted in July 2002 includes a diagnosis of lumbosacral 
spondylolisthesis with spondylolysis as well as the 
examiner's opinion that this disability was not caused or 
aggravated by the veteran's military service.  Further, 
magnetic resonance imaging completed on the veteran's lumbar 
spine in June 2003 showed Grade I-II anterolisthesis of L5 
relative to S1 with some hyperangulation at the lumbosacral 
junction, no demonstration of transligamentous herniated 
nucleus pulposus or extruded disc fragment, moderate neural 
exit foraminal narrowing bilaterally at L5-S1 with subtotal 
obliteration of the epidural fat in the neural exit foramina, 
moderate to marked degenerative changes of the lumbosacral 
junction and at L4-L5 within the facet joints, discogenic 
marrow changes at L5-S1, and no enlargement of the conus 
medullaris, central bony canal stenosis, or pathologic marrow 
signal intensity identified to suggest bony metastatic 
disease or healing trauma.  

Analysis

As previously noted in this decision, by a March 1997 rating 
action, the Nashville Regional Office denied service 
connection for a low back disability on a direct basis and as 
a result of an undiagnosed illness.  Specifically, the 
Nashville Regional Office held that service connection could 
not be awarded for a low back disability as the result of an 
undiagnosed illness because, according to the available 
evidence (e.g., the service medical records and relevant 
post-service medical reports), the veteran's low back 
complaints had been associated with the diagnosed lumbosacral 
strain.  In addition, the Nashville RO noted that service 
connection for this low back disorder could not be granted on 
a direct basis because the claims folder contained no 
competent evidence that the disability was incurred in, or 
caused by, the veteran's active military duty.  

A couple of days later in March 1997, the Nashville Regional 
Office notified the veteran of the denial of his service 
connection claim.  Although the veteran initiated an appeal 
with respect to his claim for service connection for a low 
back pain as a result of an undiagnosed illness (which he 
subsequently failed to perfect), he did not respond to the 
Nashville Regional Office's denial of his claim for service 
connection for a low back disability on a direct basis.  
Consequently, the March 1997 denial of service connection for 
a low back disability on a direct basis and as a result of an 
undiagnosed illness became final.  See, 38 U.S.C.A. 
§ 7105(a), (c), (d)(3) (West 2002); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (1996).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).  

As the Board has discussed in this decision, the RO, by the 
March 1997 rating action, denied the veteran's claim for 
service connection for a low back disability on a direct 
basis and as a result of an undiagnosed illness because his 
low back complaints had been associated with the diagnosed 
lumbosacral strain and because the evidence of record did not 
reflect the presence of a chronic disorder related to his 
active military duty, including the in-service episodes of 
treatment for low back pain.  Significantly, however, the 
additional evidence received since this prior final denial 
includes copies of private medical records reflecting such an 
association.  

Specifically, in a July 2001 private medical statement, a 
physician expressed his opinion that the veteran's back 
complaints "originated due to his service experience."  In 
a letter dated in the following month, another private doctor 
reviewed the veteran's active military duty records, noted 
that the veteran's current low back diagnosis was 
characterized as spondylolisthesis with spondylolysis at the 
L5-S1 level and then concluded that, "[u]pon review of these 
[service medical] records and based on . . . current x-ray 
findings, I would almost unequivocally state that . . . [the 
veteran's] current x-ray findings were most likely present at 
the time of . . . [his] initial back pain complaint during . 
. . [his] active military service."  

As these documents include medical opinions associating the 
veteran's low back problems with his active military duty, 
the Board finds that the post-service private medical records 
dated in July and August 2001 are clearly probative of the 
central issue in the veteran's low back claim.  
Significantly, both of these letters bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and, by themselves or 
in connection with evidence previously assembled, are so 
significant that they must be considered in order to decide 
fairly the merits of the claim for service connection for a 
low back disability.  See, 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).  

Accordingly, the Board concludes that the additional evidence 
received since the final denial of service connection for a 
low back disability on a direct basis and as a result of an 
undiagnosed illness in March 1997 is new and material, as 
contemplated by the pertinent law and regulations.  As such, 
this additional evidence serves as a basis to reopen the 
veteran's claim for service connection for a low back 
disability.  See, 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a low back disability, the appeal is granted to this 
extent only.  


REMAND

As the Board has previously discussed in this decision, 
during the pendency of the current appeal, there was a 
substantial change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West 2002).  See also, 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); and Charles 
v. Principi, 16 Vet. App. 370 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has not informed the 
veteran of the specific provisions of the recently passed 
VCAA or the specific type of information needed from him.  
Nor has he been given notification of the proper time period 
within which to submit the requested (one year).  

With regard to the veteran's claim for service connection for 
a low back disability, the Board acknowledges that the July 
2001 private medical statement includes the physician's 
opinion that the veteran's back complaints "originated due 
to his service experience."  Furthermore, in an August 2001 
letter, another private doctor concluded, "that . . . [the 
veteran's] current x-ray findings [e.g. spondylolisthesis 
with spondylolysis at the L5-S1 level] were most likely 
present at the time of . . . [his] initial back pain 
complaint during . . . [his] active military service."  

Significantly, however, the report of the July 2002 VA spine 
examination contains the examiner's opinion that the 
veteran's lumbosacral spondylolisthesis with spondylolysis 
was not caused or aggravated by the veteran's military 
service.  Consequently, the Board believes that, on remand, 
the veteran should be accorded VA orthopedic and neurological 
examinations to determine the nature, extent, and etiology of 
his low back disability.  Further, as the claims folder does 
not include a medical opinion regarding the effect of the 
veteran's service-connected disabilities (including his low 
back disorder, if such a condition is found to be associated 
with his active military duty) on his employability, such a 
determination should be obtained from the evaluations 
conducted on remand.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered low back 
treatment to him since July 2001.  The 
Board is particularly interested in 
records of such low back treatment that 
the veteran has received from Sarkis M. 
Nazarian, M.D. and from William S. 
Piechal, D.O., at the Northwest Arkansas 
Rehabilitation Services, P.A.  After 
furnishing the veteran the appropriate 
release forms, obtain the complete 
clinical records from each health care 
provider identified by the veteran that 
have not been previously procured and 
associated with the claims folder.

3.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to low back treatment that he 
has received at the VA Medical Center in 
Little Rock, Arkansas since March 2001.  
All such available records should be 
associated with the veteran's claims 
folder.

4.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded comprehensive examinations, to 
include orthopedic and neurological 
examinations to determine the nature, 
extent and etiology of his low back 
disability.  The claims folder must be 
made available to the examiners in 
conjunction with the examinations.  Any 
testing deemed necessary, including 
x-rays, should be performed.  

The examiners should obtain from the 
veteran his detailed clinical history.  
All pertinent low back pathology found on 
examinations should be noted in the 
evaluation reports.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiners should 
specifically discuss the nature, extent, 
and etiology of his low back condition.  
In particular, the examiners should 
express an opinion as to whether it is at 
least as likely as not that any low back 
disorder found on examination is 
associated with a diagnosed disability 
and whether it is at least as likely as 
not that any low back disorder was 
related to, or caused by, his active 
military service (including the 
in-service episodes of treatment for 
lower leg pain in April 1987 and for back 
pain in July 1990, which was assessed as 
probable muscle sprain and low back 
syndrome).  Also, the examiners should 
express an opinion as to the effect of 
any low back condition found to be 
associated with his active military duty, 
on his ability to obtain and maintain 
gainful employment.  

The veteran should also be afforded 
examinations by appropriate specialists 
to determine the effect of his service-
connected headaches, nausea with diarrhea 
due to an undiagnosed illness, 
hypertension, skin macules of the thigh, 
and left ear hearing loss on his ability 
to obtain and maintain gainful 
employment.  The claims folder must be 
made available to the examiners in 
conjunction with the examinations.  Any 
testing deemed necessary, including 
x-rays, should be performed.  

5.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for a low back disability and 
entitlement to a total disability rating 
based on individual unemployability.  If 
the decision remains in any way adverse 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal as well as a 
summary of the evidence received since 
the issuance of the last SSOC in July 
2002.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



